TURNER,
concurring: While I agree with the conclusion reached by majority of the Board, I am unable to agree with the reasons éxpressed therefor.
As I read the facts, the petitioner was not dealing in its own Shares “as it might in the shares of another corporation” but, to the contrary, the only purpose sought and accomplished was thé adjustment of its capital. In my opinion, therefore, the conclusion readied falls within the wording and spirit of the regulation ahd there is no occasion here for declaring the regulation invalid. I am further of the opinion that we may not conclude, nor even presume, that, at the time the bill which became the Revenue Act of 1934 was drafted and considered by Congress and enacted into law, both houses of Congress through their committees were not fully aware of the impending regulation which became Treasury Decision No. 4430 and of its actual promulgation prior to the enactment of the Revenue Act of 1934.
Smith, Van Fossan, Leech, Harron, Kern, and Oeper agree with the above.